DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 3/3/2020.
Claims 1-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/25/2021 and 3/3/2020 have been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (US 9,256,227 B1), hereinafter Wei.
Claim 1
Wei discloses the claimed control system (see at least Figures 1 and 2) for a work vehicle (i.e. machine 10) including a work implement (i.e. blade 16), the control system comprising: 
a controller (i.e. controller 36) configured to 
acquire work range data (i.e. electronic map of work site 100) indicative of a work range (see at least col. 8, lines 15-21, with respect to Figure 4, regarding that “At stage 51, an electronic map of the work site 100 may be entered in controller 36. The electronic map may include the position of a controlled area such as crest zone 106 including a boundary 107 separating the controlled area from the remainder of the work site”); 
determine a division distance by dividing an entire length of the work range (i.e. range associated with path 108) by a predetermined number of divisions (see at least col. 8, lines 31-40, regarding “The length 
determine a plurality of starting positions (i.e. starting boundaries of increments 109, depicted in Figure 3) so that a distance between each starting position matches the division distance in the work range (see at least col. 8, lines 46-51, regarding that “The controller 36 may determine at stage 57 the path of the first machine 10 to the boundary 107. At stage 58, the controller 36 may divide the path of the first machine 10 into a plurality of path increments based upon the increment length set at stage 53”); and 
generate an instruction signal to actuate the work implement from the plurality of starting positions (see at least col. 9, lines 21-27, regarding that “the controller 36 may at stage 72 continue to operate the first and second machines autonomously such as by providing propulsion commands to propel the machines towards boundary 107 according to a desired material movement plan,” where “the path 108 along which the blade 16 of each machine 10 will travel may be divided into a plurality of increments 109 of a predetermined length,” as described in col. 7, lines 8-10). 
The application of Wei is reasonable due to the broadness of the claim language. For example, a “starting position” does not require the work implement to begin 
Claims 2 and 6
Wei further discloses that the controller is further configured to determine the predetermined number of divisions in response to the entire length of the work range (see at least col. 8, lines 31-40, regarding “The length of each path increment may be stored within controller 36 at stage 53,” where “the path 108 along which the blade 16 of each machine 10 will travel may be divided into a plurality of increments 109 of a predetermined length,” as described in col. 7, lines 4-10).
Claims 3 and 7  
Wei further discloses that the controller is further configured to acquire a capability parameter indicative of a mechanical capability of the work vehicle (see at least col. 8, lines 30-40, regarding that “At 54, target draw bar pull ranges may be stored within controller 36 for each machine”), and determine the predetermined number of divisions in response to the capability parameter (see at least col. 8, lines 30-50, with respect to steps 54 and 58 of Figure 4, regarding that “At stage 58, the controller 36 may divide the path of the first machine 10 into a plurality of path increments based upon the increment length set at stage 53”). The limitation of “in response” does not require the predetermined number of divisions to be determined based on the capability parameter. Given that the order of operations of Figure 4 requires step 54 to be performed before step 53, Wei reasonably teaches that the 
Claims 4 and 8
Wei further discloses that the work range (i.e. range associated with path 108) includes a terminating end (i.e. boundary 107, depicted in Figure 3), and the controller is further configured to determine positions spaced away from the terminating end by increments of the division distance as the plurality of starting positions in the work range (see at least col. 7, lines 4-16, with respect to Figure 3, regarding that “the coordination system 45 may analyze the specific terrain or topography over which each machine 10 will be traveling towards the crest zone 106 to determine the length of time required to reach the boundary 107. Referring to FIG. 3, the path 108 along which the blade 16 of each machine 10 will travel may be divided into a plurality of increments 109 of a predetermined length”).
Claim 5
Wei discloses the claimed method executed by a controller for controlling a work vehicle including a work implement, as described in the rejection of claim 1.
Claim 9
Wei discloses the claimed control system (see at least Figures 1 and 2) for a work vehicle (i.e. machine 10) including a work implement (i.e. blade 16), the control system comprising: 
a controller (i.e. controller 36) configured to 
acquire work range data (i.e. electronic map of work site 100) indicative of a work range (see at least col. 8, lines 15-21, with respect to 
determine a target design topography (i.e. path 108) indicative of a target locus of the work implement (see at least col. 8, lines 41-51, regarding that “The controller 36 may determine at stage 57 the path of the first machine 10 to the boundary 107,” where “the path 108 along which the blade 16 of each machine 10 will travel may be divided into a plurality of increments 109 of a predetermined length,” as described in col. 7, lines 7-10), at least a portion of the target design topography being positioned below an actual topography in the work range (see at least Figure 3, depicting path 108 below work surface 104),
determine a divided soil amount by dividing a total soil amount by a predetermined number of divisions, the total soil amount being between the target design topography and the actual topography within the work range
determine a plurality of starting positions (i.e. starting boundaries of increments 109, depicted in Figure 3) so that soil amounts between each of the starting positions and between the target design topography and the actual topography match the divided soil amount in the work range (see at least col. 8, lines 46-51, regarding that “The controller 36 may determine at stage 57 the path of the first machine 10 to the boundary 107. At stage 58, the controller 36 may divide the path of the first machine 10 into a plurality of path increments based upon the increment length set at stage 53”), and
generate an instruction signal to actuate the work implement from the plurality of starting positions (see at least col. 9, lines 21-27, regarding that “the controller 36 may at stage 72 continue to operate the first and second machines autonomously such as by providing propulsion commands to propel the machines towards boundary 107 according to a desired material movement plan,” where “the path 108 along which the blade 16 of each machine 10 will travel may be divided into a plurality of increments 109 of a predetermined length,” as described in col. 7, lines 8-10). 
Similar to the rejection of claim 1, the limitations of claim 9 are broad and may be reasonably taught by Wei. It is clear that work site 100 is associated with soil; therefore, the increments 109 of path 108 reasonably teach a “soil amount.”
Claim 10
Wei further discloses that the controller is further configured to determine the predetermined number of divisions in response to the total soil amount (see at least col. 8, lines 31-40, regarding “The length of each path increment may be stored within controller 36 at stage 53,” where “the path 108 along which the blade 16 of each machine 10 will travel may be divided into a plurality of increments 109 of a predetermined length,” as described in col. 7, lines 4-10).
Claim 11
Wei further discloses that the controller is further configured to acquire a capability parameter indicative of a mechanical capability of the work vehicle (see at least col. 8, lines 30-40, regarding that “At 54, target draw bar pull ranges may be stored within controller 36 for each machine”), and determine the predetermined number of divisions in response to the capability parameter (see at least col. 8, lines 30-50, with respect to steps 54 and 58 of Figure 4, regarding that “At stage 58, the controller 36 may divide the path of the first machine 10 into a plurality of path increments based upon the increment length set at stage 53”). The limitation of “in response” does not require the predetermined number of divisions to be determined based on the capability parameter. Given that the order of operations of Figure 4 requires step 54 to be performed before step 53, Wei reasonably teaches that the predetermined number of divisions are determined “in response” to the capability parameter.
Claim 12
Wei further discloses that the work range (i.e. range associated with path 108) includes a terminating end (i.e. boundary 107, depicted in Figure 3), and the controller is further configured to determine positions spaced away from the terminating end by increments of the divided soil amount as the plurality of starting positions in the work range (see at least col. 7, lines 4-16, with respect to Figure 3, regarding that “the coordination system 45 may analyze the specific terrain or topography over which each machine 10 will be traveling towards the crest zone 106 to determine the length of time required to reach the boundary 107. Referring to FIG. 3, the path 108 along which the blade 16 of each machine 10 will travel may be divided into a plurality of increments 109 of a predetermined length”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661